Case 1:18-cv-03180-LDH-SJB Document 23 Filed 02/21/20 Page 1 of 2 PageID #: 243




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  EZRA LEVY,                                             No. 1:18-cv-3180 (LDH)(SJB)


                         Plaintiff,

          v.

  THE LEGAL AID SOCIETY

                         Defendants.


          MOTION AND [PROPOSED] ORDER TO WITHDRAW AS COUNSEL

                 PLEASE TAKE NOTICE that, upon the annexed declaration of Jane L. Hanson,

 and subject to the approval of the Court, Anthony R. Perri hereby withdraws as counsel for

 Defendant The Legal Aid Society and shall be removed from the CM/ECF notification list in the

 above-captioned matter. Mr. Perri will no longer be associated with Milbank LLP after

 February 19, 2020. Jane L. Hanson of Milbank LLP will continue to represent Defendant The

 Legal Aid Society in this action.

 Dated:        February 21, 2020
               New York, New York
                                             MILBANK LLP

                                             By: /s/ Anthony R. Perri
                                             Anthony R. Perri
                                             55 Hudson Yards
                                             New York, New York 10001
                                             (212) 530-5000
                                             APerri@milbank.com

                                             Attorneys for Defendant The Legal Aid Society

 SO ORDERED:



 Hon. Sanket J. Bulsara, U.S.M.J.



                                                                                              02013.09027
Case 1:18-cv-03180-LDH-SJB Document 23 Filed 02/21/20 Page 2 of 2 PageID #: 244




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  EZRA LEVY,                                                  No. 1:18-cv-3180 (LDH)(SJB)


                           Plaintiff,

           v.

  THE LEGAL AID SOCIETY

                           Defendant.


                              DECLARATION OF JANE L. HANSON

          JANE HANSON, pursuant to 28 U.S.C. § 1746, declares as follows:

          1.      I am Of Counsel with the law firm Milbank LLP, counsel for Defendant The

 Legal Aid Society in the above-captioned action. I submit this declaration in compliance with

 Local Rule 1.4 to notify the Court that Anthony R. Perri is withdrawing as counsel for Defendant

 The Legal Aid Society because he will no longer be associated with Milbank LLP after

 February 19, 2020.

          2.      I will continue to represent Defendant The Legal Aid Society in this action.

          3.      Mr. Perri’s withdrawal will not delay the matter or prejudice any party.

          4.      Mr. Perri is not asserting a retaining or charging lien.

          I declare under penalty of perjury that the foregoing is true and correct.

 Dated:         February 21, 2020
                New York, New York
                                                 /s/ Jane L. Hanson
                                                 Jane L. Hanson




                                                                                                 02013.09027
